DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed July 13, 2022 are acknowledged.
Examiner acknowledges amended claims 13-14 and 19.
Examiner acknowledges cancelled claims 1-12.
The rejection of claims 18-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to Applicant’s argument.
The rejection of claims 13-17 under 35 U.S.C. 103 as being unpatentable over Hirata et al., U.S. Pre Gant Publication 2015/0291789 is withdrawn due to Applicant’s argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is not commensurate in scope with claim 13 from which it depends.  Claim 13 recites that the inorganic fibers has a weight average fiber length of 0.05 mm or more and 2.5 mm or less.  Claim 14 recites that the inorganic fibers have a weight average fiber length of 0.5 mm or more and 20 mm or less.  Claim 14 recites a range outside of the scope of the range as recited in claim 13 from which it depends.  For purposes of examination, Examiner is interpreting the claim to refer to the inorganic fibers having a weight average fiber length of 0.5 mm or more and 2.5 mm or less.

Claims 13 and 15-22 are allowed.  Applicant claims a fiber reinforced thermoplastic molded article as recited in claims 13 and 18-19.  The closest prior art, Hirata et al., U.S. Pre Grant Publication 2015/0291789, teaches a fiber reinforced thermoplastic resin molded article including 5 to 40 parts by weight of carbon fibers [inorganic fibers] (A), 1 to 40 parts by weight of organic fibers (B) and 20 to 94 parts by weight of thermoplastic resin (C) based on 100 parts by weight of the total amount of carbon fibers (A), the organic fibers (B), and the thermoplastic resin.  Hirata also teaches that the carbon fibers have a weight average fiber length of 0.3 to 1.5 mm and that the organic fibers have a weight average fiber length of 1.5 mm to 4 mm.  Hirata fails to teach or offer a suggestion to modify the length of the organic fibers to more than 4 mm to 20 mm or less.  Additionally, Hirata fails to teach or suggest the inorganic fiber and the organic fibers are arranged almost parallel to an axial direction and a length in a longer direction of the fiber reinforced thermoplastic resin molding material is 8 mm to 14 mm.  Also, Hirata fails to teach or suggest the different pellets including a pellet (x) containing the inorganic fibers (A), the thermoplastic resin (C), and the component (D), and a pellet (y) containing the organic fibers (B), a thermoplastic resin (F), and a component (G), the inorganic fibers (A) are arranged almost parallel to an axial direction of the pellets (x), and the organic fibers (B) are arranged almost parallel to an axial direction of the pellets (y), lengths of the inorganic fibers (A) and the pellets (x) are substantially equal to each other, and lengths of the organic fibers (B) and the pellets (y) are substantially equal to each other, and lengths in a longer direction of the pellets (x) and the pellets (y) are 8 mm to 14 mm.

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786